Citation Nr: 9924890	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for a speech impediment 
(stuttering), depression, a chronic headache disorder, and 
tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty with the United States Army 
from April 1962 to August 1964.  He also served as a member 
of the United States Naval Reserve from January 1960 to 
October 1961.

In September 1972, the Board of Veterans' Appeals (the Board) 
denied service connection for a speech impediment 
(stuttering), by aggravation.

In late 1993, the veteran submitted a claim for service 
connection for headaches, depression, tinnitus, and hearing 
loss.  He also sought to reopen his claim for service 
connection for a speech impediment (stuttering).

In July 1996, the Board denied service connection for hearing 
loss.  The Board also determined that the veteran had 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a speech impediment 
(stuttering).

The Board then remanded the case for further development of 
the issues of service connection for depression, a chronic 
headache disorder, and tinnitus.  The Board also remanded the 
question of entitlement to service connection for a speech 
impediment (stuttering), indicating that the regional office 
should provide a de novo review of this issue.

After additional information was received, the regional 
office continued the denial of all of these claims for 
service connection.  The case was then returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
for service connection for tinnitus.

2.  Tinnitus was not present in service.

3.  Tinnitus, which was first manifested many years after 
discharge from service, is not shown medically to be 
etiologically related to service, or to any disability of 
service origin.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§  3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he served on active 
duty as a cryptographer during service, being enclosed in a 
small room with several machines.  He contends that he began 
having a ringing in his ears in service after he was exposed 
to such noise, and that the tinnitus continued after 
discharge from service.

I.  Background

Examinations for enlistment and discharge for the Navy 
Reserve show no history, findings, complaints or diagnoses of 
tinnitus.  On an examination for active duty in November 
1961, audiometric examination showed normal hearing in the 
right ear and hearing loss in the left ear.  The examination 
summary indicated deafness in the left ear.  The examination 
showed no complaints, findings, or diagnoses of tinnitus.  
The service medical records fail to show any complaints, 
findings, or diagnoses indicative of tinnitus.  On 
examination for discharge from service in July 1964, hearing 
in the right ear was essentially normal.  There was hearing 
loss in the left ear.  The summary of defects and diagnoses 
indicated a diagnosis of partial deafness in the left ear.  
The report of medical history in July 1964 for discharge from 
service showed no complaints, findings or diagnoses 
indicative of tinnitus.

A claim for service connection for a speech impediment 
(stuttering) was received from the veteran in March 1971.  
Statements were received from the veteran and his wife 
relating to the speech impediment, but there was no mention 
that tinnitus was present in service, that the veteran had 
complaints of tinnitus, or that tinnitus was present after 
service.

On a Department of Veterans Affairs (VA) examination in 
September 1971, it was indicated that the veteran "describes 
his only difficulty being his speech impediment."  The 
diagnosis was neuroses, hysterical type, dysphonia.  An ear 
examination showed no complaints or findings indicative of 
tinnitus.

An initial claim for service connection for tinnitus was 
received from the veteran in October 1993.  Subsequently, the 
veteran submitted a statement indicating that he had a 
ringing in his ears that he attributed to noise exposure 
during service.  A statement from his wife in October 1993 
indicated that the veteran needed to sleep with a fan to 
drown out the continuing buzzing noise in his ears.  The 
veteran also submitted a report of an audiology examination.

On a VA examination in December 1993, the veteran reported 
that he served as a cryptographer while on active duty, and 
that he began to notice ringing in his ears at that time, 
which he attributed to being a function of his job.  He 
stated that the ringing in his ears continued after discharge 
from service.  He indicated that he received hearing aids for 
decreased hearing after service, and that the hearing aids 
did not help the tinnitus.  He stated that he had a constant 
ringing in his ears, and that this caused headaches.  
Physical examination showed that the veteran was wearing 
hearing aids, but was otherwise normal.  The diagnosis was 
tinnitus by patient history.  Neurological examination showed 
a speech defect.  A neurological work-up was recommended, but 
was not conducted.

Pursuant to the Board's remand in July 1996, the veteran 
reported in September 1996 that he had not been treated for 
his disabilities by any private physician.

On a VA examination in April 1997, the veteran reported that 
he was a cryptographer while on active duty.  He stated there 
was a constant humming and typewriter noise in the building 
where he was working 12-hour shifts, six days a week.  He 
stated that he currently had a ringing in his ears which he 
attributed to the noise he experienced in service.  It was 
noted that he did have hearing loss.  Neurological 
examination was essentially normal.  The examiner provided an 
assessment that his tinnitus was probably related to hearing 
loss.  The examiner stated that high frequency noise exposure 
was a consideration, but it was unclear whether the tinnitus 
was due to high frequency noise exposure.

II.  Analysis

The threshold question that must be resolved with a claim for 
service connection is whether the veteran has presented 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
Supra.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet the statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the service medical records, including 
examination at discharge from service, showed no complaints, 
findings, or diagnoses of tinnitus.  Hearing loss in the left 
ear was noted on an enlistment physical examination and on 
examination for discharge from active service, but there was 
no history of, or complaints or findings of, tinnitus during 
service.  A VA examination in 1971 and contemporaneous 
statements in 1971 from the veteran and his wife also failed 
to show any complaints, findings, or diagnoses indicative of 
tinnitus.  An ear examination was essentially normal.  

While the veteran believes his tinnitus had its inception in 
service, an allegation that a disorder had its inception in 
service is not sufficient.  The veteran has not introduced 
any statements from disinterested persons, persons who served 
with him, or medical evidence to show that tinnitus was 
present in service or within one year of discharge from 
service.  In view of the contemporaneous medical and other 
records in service and shortly after service, the veteran has 
not submitted sufficient evidence to show that his tinnitus 
was incurred or aggravated in service (lay or medical 
evidence).  Further, the present medical evidence does not 
provide a nexus between the current findings of tinnitus and 
the veteran's service or any incident in service.  The recent 
VA examination indicated that the veteran's tinnitus was most 
likely related to his hearing loss, for which service 
connection has been denied.  The veteran has not provided the 
necessary evidentiary requirements to establish a well-
grounded claim for service connection for tinnitus.  
Caluza v. Brown, Supra.


ORDER

The issue of service connection for tinnitus is not well 
grounded, and is denied.


REMAND

The remand decision in July 1996 requested that a medical 
evaluation be conducted to determine whether the veteran 
sustained a permanent increase in his speech impediment 
(stuttering) in service and to determine the relationship 
between the stuttering, a neurosis found in 1971 and a 
depression diagnosed in 1993.

On the VA examination, one examiner indicated that the 
veteran's history as provided by him seemed to indicate that 
the stuttering did increase in service.  This examiner also 
expressed the opinion that the veteran's headaches may relate 
to an underlying depression, and that the depression may 
aggravate the stuttering and headaches.  A psychiatric 
examination resulted in the diagnosis of post-traumatic 
stress disorder.  The psychiatric examiner indicated that 
part of the veteran's symptomatology included a panic 
disorder and depression.

In an addendum, the psychiatric examiner indicated that the 
veteran's speech impediment (stuttering) did not increase in 
severity during service.  The examiner did indicate that 
there was a direct relationship between the veteran's 
neurosis and stuttering.  The examiner stated that the 
neurosis would be in the form of an anxiety reaction to 
stress and that the stuttering might increase when triggered 
by the anxiety reaction to any stress.

It is also noted that one of the examiners on the April 1997 
examination indicated that the veteran did have headaches, 
which were probably muscle tension headaches, and that the 
headaches could relate to the veteran's underlying 
depression.

A VA examination in March 1999 again resulted in the 
diagnosis of post-traumatic stress disorder.  It was noted 
that the veteran had restricted range of affect, 
hopelessness, and declining motivation.

In a rating in March 1999, the regional office granted 
service connection for post-traumatic stress disorder, 
assigning a 50 percent evaluation for this disability.

Initially, the VA examinations raise the question of whether 
the veteran's depression is part of the post-traumatic stress 
disorder, etiologically related to the post-traumatic stress 
disorder, or is a separate disease entity.  If a separate 
disease entity, there is a question concerning whether a 
service-connected disability, in this case post-traumatic 
stress disorder, is aggravating a nonservice-connected 
disability (depression).  

The recent VA examinations also indicate some 
interrelationship between the veteran's anxiety and 
depression, and the headaches and speech impediment 
(stuttering).  The record is not clear as to whether the 
veteran's headaches are etiologically related to his post-
traumatic stress disorder, or are aggravated by such service-
connected disability.  In addition, while the examiner in 
1997 expressed the opinion that the veteran's stuttering did 
not increase in severity during service, it is not clear from 
the record whether the veteran's stuttering was aggravated by 
the veteran's service-connected post-traumatic stress 
disorder.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims determined that service 
connection is in order when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition.  The Court indicated 
that the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  

In view of the above, the Board believes that the case needs 
to be remanded for further development prior to final 
appellate action.  Accordingly, the case is hereby REMANDED 
to the regional office for the following action:

1.  The regional office should make 
arrangements for another psychiatric 
examination of the veteran.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  After reviewing the veteran's 
records, the examiner should express an 
opinion concerning whether there is any 
etiological relationship between the 
veteran's service-connected post-
traumatic stress disorder and any 
depression, chronic headache disorder, or 
speech impediment (stuttering) that may 
be present.  If there is no causal 
relationship to each disability, the 
examiner should express an opinion 
concerning whether there has been any 
aggravation of the veteran's headaches, 
depression, or speech impediment by 
reason of the service-connected post-
traumatic stress disorder, and the degree 
of aggravation, if any.  The claims 
folder should be made available to the 
examiner prior to the examination of the 
veteran.

2.  After such action has been completed, 
the regional office should again review 
the veteran's claims for service 
connection for headaches, depression, and 
a speech impediment, according to all 
laws and regulations, as well as all 
pertinent Court decisions, including 
Allen v. Brown, Supra.

If any of the claims is denied, the case should be processed 
in accordance with appropriate appellate procedures, 
including the issuance of a supplemental statement of the 
case.  No action is required of the veteran unless and until 
he receives further notice.  The purpose of this REMAND is to 
procure clarifying data.  The Board intimates no opinion, 
either or legal or factual, as to the ultimate determination 
warranted in this case.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link.

